1:20-mj-06076-JEH # 1   Page 1 of 4                                                 E-FILED
                                                          Monday, 01 June, 2020 11:04:25 AM
                                                               Clerk, U.S. District Court, ILCD




                                                             6076




                                      s/Brendan Westart




                                      s/Jonathan E. Hawley
1:20-mj-06076-JEH # 1   Page 2 of 4
1:20-mj-06076-JEH # 1   Page 3 of 4
          1:20-mj-06076-JEH # 1   Page 4 of 4




                                                s/Brendan Westart




s/Jonathan E. Hawley
